Citation Nr: 1518150	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-22 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to the service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1975 to March 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

On his substantive appeal, the Veteran indicated that he wanted to appeal all of the issues listed on a June 2013 statement of the case (SOC).  However, the Veteran presented contentions only as to the issue of entitlement to service connection for a left knee disability.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in July 2013.  In addition, the cover letter for the substantive appeal indicates that the Veteran wished to appeal only the issue of entitlement to service connection for a left knee disability.  In December 2013, VA sent a letter to the Veteran and his representative to clarify whether the Veteran intended to appeal all of the issues listed on June 2013 SOC, or whether he intended to appeal only the issue of entitlement to service connection for a left knee disability.  In a letter dated December 12, 2013, the Veteran's representative informed VA that the Veteran only wished to appeal the denial of service connection for a left knee disability.  Accordingly, based on the statements in the representative's December 2013 letter, the Board concludes that the Veteran submitted a timely substantive appeal only as to the issue of entitlement to service connection for a left knee disability.  Therefore, any other issues listed on the June 2013 SOC are not before the Board at this time.  See 38 C.F.R. §§ 20.200, 20.202 (2014).

Following issuance of the June 2013 SOC and prior to transfer of the record to the Board, additional VA treatment records from the James J. Peters VA Medical Center in Bronx, New York, were associated with the record.  However, the additional evidence is not relevant to the issue on appeal.  Therefore, a supplemental statement of the case is not required.  See 38 C.F.R. § 19.37(a) (2014).  Accordingly, the Board will proceed with appellate consideration.


FINDING OF FACT

The probative evidence of record does not indicate that it is at least as likely as not that the Veteran's left knee disability was incurred in service, that it is presumptively related to service, or that it is secondary to the service-connected right knee disability.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in July 2011 satisfied the duty to notify provisions as it informed the Veteran of the factors pertinent to establishing service connection.  The letter also notified the Veteran of the factors pertinent to establishing an effective date and disability rating in the event of a grant of service connection for a left knee disability.

VA has also satisfied its duty to assist the Veteran.  The service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in August 2011 and November 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners either reviewed the claims file or took a detailed medical history from the Veteran that was consistent with evidence of record, and considered the Veteran's reported symptomatology.  The examinations were thorough, and all necessary evidence and testing was considered by the examiners.  The August 2011 VA examiner did not provide an opinion addressing the likely etiology of the Veteran's current left knee disability.  However, the November 2011 VA examiner provided such an opinion, and supported the opinion with adequate explanation and rationale.  Therefore, any inadequacy of the August 2011 VA examination was cured by the November 2011 VA examination.  Accordingly, the Board finds that the examinations, in the aggregate, are adequate for decision-making purposes.

The Board acknowledges the Veteran's request in his substantive appeal for an additional VA examination "to create new and material evidence to help substantiate the Veteran's claim."  See VA Form 9, received in July 2013.  VA will provide a medical examination or obtain a medical opinion, based upon a review of the evidence of record, if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c).  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim.  See id.; see also McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  In this case, as noted above, the Veteran was provided VA examinations in August 2011 and November 2011 that are adequate for decision-making purposes.  Therefore, another VA examination is not warranted at this time.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its readily identifiable features, the presence of the disorder is not a determination "medical in nature" and can be identified through lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, to include arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required.  38 C.F.R. § 3.303(b).  Continuity of symptoms may establish service connection only for those diseases listed in 38 C.F.R. § 3.309(a).  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a); Walker v. Shinseki, 708 F.3d 133, 1338 (Fed.Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7  Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2014).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he has a current left knee disability that was incurred in or otherwise due to his active service.  He has specifically argued that the current left knee disability is secondary to his service-connected right knee disability.  See, e.g., VA Form 9, received in July 2013.

The record indicates that the Veteran has a current diagnosis for chondromalacia of the left knee.  See November 2011 VA examination report.  In addition, the service treatment records included a completely normal entrance examination conducted in September 1974.  In January 1976 the Veteran reported recent onset of left knee pain, and the attending physician noted that his "diagnosis should be Osgood-Schlatter's disease, left knee, mild."  He offered no further complaints about his left knee during the remaining one year of service.  The February 1977 separation examination made no mention of any left knee complaints or findings.  In addition, the Veteran is service-connected for a right knee disability, and the Veteran has asserted that his current left knee disability is secondary to the service-connected right knee disability.  Therefore, there is evidence of an in-service incurrence of an injury or a disease.  38 C.F.R. § 3.303.

Accordingly, the issue left for consideration is whether there is a causal relationship between the current disability and a disease or injury incurred in active service.  To determine whether such a relationship exists, the Veteran was provided a VA examination in August 2011.  The Veteran informed the August 2011 VA examiner that he experiences occasional buckling of the left knee when he bears weight on the knee.  He further reported left knee pain that began 20 years prior and that has gotten worse over the years.  The VA examiner performed a detailed examination of the Veteran's left knee, including range of motion testing.  The range of motion testing results reflect normal range of motion for the left knee with no evidence of pain on movement.

The August 2011 VA examiner did not provide a diagnosis for a left knee disability and did not provide an opinion as to the likely etiology of the Veteran's left knee disability.  Therefore, the Veteran was afforded another VA examination in November 2011.  The November 2011 VA examiner reviewed the claims file and examined the Veteran.  The Veteran informed the VA examiner that his left knee was of gradual onset beginning 15 years prior.  The Veteran correlated onset to an altered gait secondary to his service-connected right knee disability.  Testing revealed normal range of motion without objective evidence of painful motion for both the right and left knees.  Following repetitive-use testing, the Veteran had pain on movement in both knees, but had no additional functional loss in either knee.  The Veteran had 5 out of 5 strength in both knees.  There was no evidence of patellar subluxation or dislocation, or of instability in either knee.  In the examination report, the VA examiner notes an August 2011 X-Ray of the bilateral knees that showed no significant joint space narrowing or joint effusion of the left knee.  The examiner also noted the Veteran's report of occasional use of a knee brace.  The VA examiner diagnosed the Veteran with chondromalacia of the left knee.

The November 2011 VA examiner concluded that it is less likely than not that the Veteran's left knee disability is caused by an in-service injury, event, or illness.  As a rationale, the VA examiner explained that the service treatment records do not document objective findings consistent with a high-energy injury, such as fracture, dislocation or internal derangement.  In addition, the VA examiner noted that the Veteran had active service of less than 10 years, and that available medical literature indicates that 10 years is the threshold for sustaining microtrauma sufficient to initiate a sustained posttraumatic process.  The VA examiner further noted that the Veteran's radiographs do not show advanced degenerative changes consistent with any posttraumatic process.  The November 2011 VA examiner also concluded that it is less likely than not that the Veteran's left knee disability is proximately due to or the result of the Veteran's service-connected right knee disability because the Veteran's residual right knee range of motion, strength, alignment, and gait pattern are too functional to cause or aggravate a left knee degenerative process.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).  Here, the November 2011 VA examiner's opinions are based on a review of the claims file, including the Veteran's service treatment records, and a detailed examination of the Veteran, and they are supported by appropriate rationale.  Moreover, the opinions are consistent with the record and the examination results.  The August 2011 X-rays showed no significant joint space narrowing and no joint effusion of the left knee.  A review of the service treatment records reveals that, aside from the January 1976 report of recent onset left knee pain and diagnosis of mild Osgood-Schlatter's disease, the Veteran had no treatment for a left knee disability during active service.  In fact, the Veteran's report of discharge medical examination notes no abnormality of the left knee.  Additionally, on his report of discharge medical history, the Veteran describes a right knee disability, but does not mention a left knee disability.  At the November 2011 VA examination, the Veteran had normal range of motion and normal strength in both knees.  The Veteran also exhibited no evidence of subluxation, dislocation, or instability in either knee.  Thus, the VA examiner's statement that the Veteran's right knee is too functional to cause or aggravate a left knee disability is supported by the objective testing results.

Because the November 2011 VA examiner's opinions are derived from a factually accurate basis and supported by thorough and accurate rationales, they are afforded high probative value.  As such, the Board accepts the November 2011 VA examiner's opinions as highly probative evidence that it is less likely as not that the Veteran's left knee disability was incurred in service.  As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current left knee chondromalacia is etiologically related to any injury or disease incurred during service, including the left knee pain and mild Osgood-Schlatter's disease documented in January 1976.  The Board further finds that the preponderance of the evidence is against a finding that the Veteran's left knee disability is proximately due to or the result of, or proximately aggravated by, the Veteran's service-connected right knee disability.

The Board has also considered whether the Veteran is entitled to service connection for a left knee disability on a presumptive basis as a "chronic disease."  See 38 C.F.R. § 3.303(b).  The Veteran has not argued, and the record does not show, that the Veteran was diagnosed with arthritis or any other "chronic" disease listed under 38 C.F.R. § 3.309(a) in relation to the left knee during service or within one year of separation from service.  Therefore, service connection is not warranted on a presumptive basis under the provisions of 38 C.F.R. § 3.307.

The Board has considered the Veteran's contentions that he developed the left knee disability secondary to his service-connected right knee disability.  The Board notes that the Veteran is competent to provide evidence about what he experiences.  For example, he is competent to discuss pain and other symptoms capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to diagnose left knee chondromalacia that was first manifested several years after service, or to medically attribute that chondromalacia to another medical condition as doing so requires medical knowledge and expertise and falls outside the realm of common knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to speak as to diagnosis or etiology except in limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg).  The evidence does not show that the Veteran has the medical knowledge and expertise necessary to provide such a diagnosis or medical opinion.  Therefore, his statements attributing the disease to his active service are not considered competent evidence, and are not for consideration in establishing a nexus between the current disability and the in-service injury or disease.

Thus, the evidence shows that the Veteran has a current disability and an injury or a disease that was incurred in service.  However, the probative evidence of record does not establish that it is at least as likely as not that the current disability is etiologically related to the Veteran's active service.  Specifically, the evidence does not show that the Veteran's current left knee disability is causally related to his active service on a direct, secondary, or presumptive basis.  Therefore, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disability is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


